Case 3:15-cv-01143-BJD-JBT Document 278 Filed 05/22/19 Page 1 of 5 PageID 17152




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

    Winn-Dixie Stores, Inc.,

            Plaintiff,
                                                    Case No. 3:15-cv-1143-J-39PDB
    v.

    Southeast Milk, Inc., et al.,

            Defendants.
                                             /

                                  PLAINTIFF’S MOTION TO SEAL

            Plaintiff, Winn-Dixie Stores, Inc., pursuant to Rule 26(c) of the Federal Rules of

    Civil Procedure, Local Rule 1.09, and the Parties’ Stipulated Confidentiality Agreement

    dated August 2, 2016 (“Confidentiality Agreement”) (Doc. 75-1), move this Court to

    permit the FILING UNDER SEAL of the documents listed herein because they may

    reference information that has been designated as “Confidential” or “Highly Confidential

    pursuant to the Confidentiality Agreement. In support of this Motion, Plaintiff states:

            1.          By this Motion, Plaintiff seeks Court permission to file under seal un-

    redacted versions of the following documents:

                   i.      Exhibits 22 through 26, 31, and 36 to Plaintiff’s Response to

                           Defendants’ Motion for Summary Judgment (Dkt. 276) because these

                           exhibits are Confidential or Highly Confidential CWT Committee

                           materials;

                  ii.      Exhibit 40 to Plaintiff’s Response to Defendants’ Motion for Summary

                           Judgment (Dkt. 276) because this exhibit is National Milk Producers
Case 3:15-cv-01143-BJD-JBT Document 278 Filed 05/22/19 Page 2 of 5 PageID 17153




                          Federation Board of Directors meeting minutes designated as Highly

                          Confidential;

                iii.      Exhibit 41 to Plaintiff’s Response to Defendants’ Motion for Summary

                          Judgment (Dkt. 276) because this exhibit is an email marked as

                          Confidential by Defendants;

                iv.       Exhibit 8 to Plaintiff’s Response to Defendants’ Motion to Strike or

                          Exclude the Opinions of Plaintiff’s Expert because this exhibit is a

                          letter enclosing a Confidential Milk Supply Agreement;

                 v.       Exhibit 11 to Plaintiff’s Response to Defendants’ Motion to Strike or

                          Exclude the Opinions of Plaintiff’s Expert because this exhibit is a

                          Highly Confidential tabulation of raw milk purchases;

                vi.       Exhibit 16 to Plaintiff’s Response to Defendants’ Motion to Strike or

                          Exclude the Opinions of Plaintiff’s Expert because these exhibits

                          contain confidential excerpts of the deposition of John M. Connor

                          Ph.D.;

                vii.      Exhibits 19, 20, and 22 to Plaintiff’s Response to Defendants’ Motion

                          to Strike or Exclude the Opinions of Plaintiff’s Expert because these

                          exhibits contain Confidential or Highly Confidential CWT materials;

           2.          As stated, the referenced exhibits to Plaintiff’s Motions may contain

    references and citations to information that has been designated as “Confidential” or

    “Highly Confidential” pursuant to Paragraph 9(a) of the Confidentiality Agreement.




                                                   2
Case 3:15-cv-01143-BJD-JBT Document 278 Filed 05/22/19 Page 3 of 5 PageID 17154




            3.      Pursuant to Local Rule 1.09(c), the proposed duration of the seal is one (1)

    year. See M.D.Fla. L.R. 1.09(c). Additionally, Plaintiff’s counsel has reviewed the

    referenced exhibits to Plaintiff’s Motions to determine if a means other than sealing is

    available and there is not another option. Since substantial portions of these exhibits

    may reference information that has been designated as “Confidential” or “Highly

    Confidential,” redacting to black out references to “Confidential” or “Highly

    Confidential” information would render the relevant portions of the documents

    indecipherable and is not an available option.

            4.      By filing this Motion to Seal, Plaintiff only seeks to comply with the terms

    of the Confidentiality Agreement regarding the Defendants’ “Confidential” or “’Highly

    Confidential” designation of documents produced and deposition testimony given in

    discovery in this case.

                                    MEMORANDUM OF LAW

            Local Rule 1.09, which governs motions seeking leave to file documents under

    seal, provides, in pertinent part:

            (a)      Unless filing under seal is authorized by statute, rule, or order, a party
            seeking to file under seal any paper or other matter in any civil case shall file and
            serve a motion, the title of which includes the words “Motion to Seal” and which
            includes (i) an identification and description of each item proposed for sealing;
            (ii) the reason that filing each item is necessary; (iii) the reason that sealing each
            item is necessary; (iv) the reason that a means other than sealing is unavailable or
            unsatisfactory to preserve the interest advanced by the movant in support of the
            seal; (v) a statement of the proposed duration of the seal; and (vi) a memorandum
            of legal authority supporting the seal. The movant shall not file or otherwise
            tender to the Clerk any item proposed for sealing unless the Court has granted the
            motion required by this section. No settlement agreement shall be sealed absent
            extraordinary circumstances, such as the preservation of national security,
            protection of trade secrets or other valuable proprietary information, protection of
            especially vulnerable persons including minors or persons with disabilities, or


                                                  3
Case 3:15-cv-01143-BJD-JBT Document 278 Filed 05/22/19 Page 4 of 5 PageID 17155




           protection of nonparties without either the opportunity or ability to protect
           themselves. Every order sealing any item pursuant this section shall state the
           particular reason the seal is required.

    M.D.Fla. R. 1.09(a). In this case, there is no statute, rule, or other order that authorizes

    filing the subject documents, the referenced exhibits to Plaintiff’s Motion which have as

    of the filing of this Motion to Seal been served upon Defendants’ counsel, under seal.

    Thus, in order for the Court to properly evaluate whether filing under seal is warranted,

    this Motion must provide the information required by Local Rule 1.09(a).

           “Material filed in connection with any substantive pretrial motion, unrelated to

    discovery, is subject to the common law right of access.” Romero v. Drummond Co., 480

    F.3d 1234, 1245 (11th Cir. 2007). The need for public access to discovery is low because

    discovery is “essentially a private process ... the sole purpose [of which] is to assist trial

    preparation.” United States v. Anderson, 799 F.2d 1438, 1441 (11th Cir. 1986).

           Again, the reason Plaintiff needs to file the referenced exhibits to the Motions

    under seal is because they may referenced portions of “Confidential” and/or “Highly

    Confidential” information and contain “Confidential” and/or “Highly Confidential”

    content.   Plaintiff must include this information in order to make and support the

    assertions and arguments set forth in the Motions.




                                                  4
Case 3:15-cv-01143-BJD-JBT Document 278 Filed 05/22/19 Page 5 of 5 PageID 17156




    Respectfully submitted May 22, 2019.


                                                    /s/ Jeffrey S. York
                                                    H. Timothy Gillis
                                                    Florida Bar No. 133876
                                                    Jeffrey S. York
                                                    Florida Bar No. 987069
                                                    Shutts & Bowen LLP
                                                    1022 Park Street, Suite 308
                                                    Jacksonville, FL 32204
                                                    Phone: (904) 899-9926
                                                    Fax: (904) 899-9965
                                                    tgillis@shutts.com
                                                    jyork@shutts.com


                                                    Patrick J. Ahern, Trial Counsel
                                                    Theodore Bell
                                                    Ahern and Associates, P.C.
                                                    8 South Michigan Avenue
                                                    Suite 3600
                                                    Chicago, IL 60603
                                                    (312) 404-3760
                                                    patrick.ahern@ahernandassociatespc.com
                                                    theo.bell@ahernandassociatespc.com
                                                    (Admitted Pro Hac Vice)

                                                    Attorneys for Plaintiff Winn-Dixie
                                                    Stores, Inc.

                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on May 22, 2019, I electronically filed the foregoing

    with the Clerk of Court pursuant to the Administrative Procedures for Electronic Filing in

    Civil and Criminal Cases of this Court by using the CM/ECF System, which will send a

    notice of electronic filing to all counsel of record.

                                                            /s/ Jeffrey S. York
                                                                     Attorney




                                                   5
